Citation Nr: 0635017	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-14 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent, for 
post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to April 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which, in pertinent part, 
granted service connection for PTSD and assigned an initial 
30 percent disability rating, effective June 2002.  By way of 
an August 2004 rating action, the RO found clear and 
unmistakable error in the effective date for the award of 
service connection for PTSD and assigned a new effective date 
of September 5, 2002.  The veteran has not expressed 
disagreement, and the issue involving the effective date is 
not in contention.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran and his representative assert that a rating in 
excess of 30 percent is in order for the veteran's service-
connected PTSD.  On his April 2004 VA Form 9, the veteran 
stated that he did not believe that the RO had reviewed all 
the evidence.  In a March 2005 statement the veteran's 
representative indicated that a new examination should be 
provided.  

The veteran last underwent VA examination for his PTSD in 
October 2003.  As there is absolutely no medical evidence of 
record showing the severity of the veteran's disability due 
to PTSD over the past three years, the Board agrees with the 
veteran's representative that a new examination is indicated.  
Prior to any examination, all outstanding records of 
pertinent treatment should be obtained.  Specifically noted 
in this regard are records of any ongoing psychiatric 
treatment received at the VA facilities in Greenville and 
Columbia (as noted on the October 2003 VA examination 
report).  

The Board points out that the evaluation of disability due to 
the veteran's service-connected PTSD is complicated by 
symptomatology caused by his ongoing use of drugs and 
alcohol.  (One of the most recent records of treatment, dated 
in January 2004, documented crack cocaine use in the prior 4 
months.)  On examination, an attempt should be made to 
separately identify symptoms related to PTSD, so that 
disability due solely to the service-connected condition may 
be properly rated. 

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
Board notes that recent pertinent caselaw has provided 
additional guidance as to the exact nature and extent of 
these duties.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Review of the record reveals that the veteran 
was never sent a proper notification letter pertaining to the 
issue on appeal as proscribed by the VCAA.  The RO should 
take this opportunity to ensure VA adequately complied with 
the duty to notify and assist as required under the VCAA, 
especially in light of recent pertinent caselaw.     
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that the 
appellant and his representative are 
issued a VCAA letter appropriate for his 
claim of entitlement to an initial rating 
in excess of 30 percent for PTSD, which 
provides the notices required under the 
relevant portions of the VCAA, its 
implementing regulations, and pertinent 
caselaw.  The veteran should be afforded 
ample time to respond. 

2.  Thereafter, the RO should obtain any 
outstanding records of pertinent VA or 
private treatment for psychiatric 
problems.  Specifically noted in this 
regard are records of ongoing treatment 
and/or examination performed at the VA 
facilities in Columbia and Greenville.     

3.  After any outstanding records are 
added to the claims file (to the extent 
available), and the veteran has had 
sufficient time to provide any response 
to the VCAA notification letter, the RO 
should schedule the veteran for a 
psychiatric examination to determine the 
nature and severity of disability due 
solely to PTSD, as opposed to disability 
related to some other nonservice-
connected source such as drug or alcohol 
abuse.  The examiner should review the 
veteran's claims folder, noting all 
pertinent records of treatment and 
examination for psychiatric problems.  
Following examination, the examiner 
should provide medical findings and 
opinions as to the severity of the 
veteran's PTSD, specifically discussing 
the level of occupational and social 
impairment caused by this service-
connected disability alone.  If the 
examiner is not able to isolate symptoms 
related to PTSD from those caused by 
substance abuse, it should be so stated.  
The examiner should explain in detail the 
rationale for any opinion(s) given.  

4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue.  If any benefit sought remains 
denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


